IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


JAQUARIES JONES,

             Appellant,

v.                                                   Case No. 5D16-4338

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 15, 2018

Appeal from the Circuit Court
for Marion County,
Willard Pope, Judge.

James S. Purdy, Public Defender, and
Brittany N. O'Neil, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Douglas T. Squire,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm. However, we remand for the trial court to enter corrected sentencing

documents granting Appellant a twenty-year sentencing review pursuant to section

921.1402(2)(d), Florida Statutes (2016). See Barnes v. State, 175 So. 3d 380 (Fla. 5th

DCA 2015).
     AFFIRMED AND REMANDED WITH INSTRUCTIONS.


TORPY, EDWARDS and EISNAUGLE, JJ., concur.




                                   2